Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9 and 13-15 are is/are rejected under 35 U.S.C. 102(a)1) as being anticipated by Xie (CN201113686).
Regarding claim 9, Xie shows a brush device (Figs. 1-6) for electrically connecting a first element (411) to a second element (22) that is rotatable relative to the first element about a rotational axis,
in a contact area (31) for forming an electrically conducting sliding contact (no liquid disclosed) with the second element (22), the brush device having a structure (31) that extends helically (Fig. 4) relative to the rotational axis.
Regarding claim 13, Xie also shows wherein the helically extending structure is of a single-pitch or a multiple-pitch design (Fig. 4).
Regarding claim 14, Xie also shows an E-machine with a rotor (13) shaft that is rotatable about a rotational axis and with a brush device for electrically connecting the rotor shaft to an electric reference potential (Fig. 4), wherein the brush device is designed according to claim 9.
Regarding claim 15, Xie also shows wherein the E-machine has an inside space in which a rotor (13), connected to the rotor shaft, is rotatably arranged, the rotor shaft, via a shaft seal (end plate supporting bearing 15), projects out of the inside space, the brush device is arranged outside the inside space and adjacent to the shaft seal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Mabuchi et al. (4,529,899).
Regarding claim 10, Xie shows all of the limitations of the claimed invention including the filaments being arranged helically relative to the rotational axis except for wherein the structure is formed by a plurality of electrically conductive filaments that project radially inward to the contact area.
Mabuchi et al. shows wherein the structure is formed by a plurality of electrically conductive filaments that project radially inward to the contact area (6, 10, Fig. 2) for the purpose of providing a stable operating performance.
Since Xie and Mabuchi et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the structure by a plurality of electrically conductive filaments that project radially inward to the contact area as taught by Mabuchi et al. for the purpose discussed above.
Regarding claim 11, Mabuchi et al. also shows wherein the structure is formed by at least one solid electrical conductor that projects to the contact area such that, in the contact area, and Xie the solid electrical conductor has a surface structure that extends helically relative to the rotational axis.
Regarding claim 12, Mabuchi et al. also shows wherein the structure is formed by at least one lip-shaped electrical conductor that projects radially inward to the contact area, and the lip-shaped conductor is arranged helically relative to the rotational axis (Fig. 3D).
Regarding claim 17, Mabuchi et al. also shows the brush device according to claim 9, wherein the structure of the brush device forms the electrically conducting sliding contact in the contact area, and the structure of the brush device projects radially inward (6, 10, Fig. 2) from the first element and contacts the second element such that the first and the second elements electrically contact each other and are rotatable relative to each other.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Biskup et al.
Regarding claim 16, Xie shows all of the limitations of the claimed invention except for a drive device for electrically driving a motor vehicle, the drive device comprising an E-machine for provision of a drive power of the drive device, wherein the E-machine is designed according to claim 14.
Biskup et al. shows a drive device for electrically driving a motor vehicle (para 0044, Fig. 1), the drive device comprising an E-machine for provision of a drive power of the drive device, wherein the E-machine is designed according to claim 14 for the purpose of reducing shaft current.
Since Xie and Biskup et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a drive device for electrically driving a motor vehicle as taught by Biskup et al. for the purpose discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

9/29/2022
/DANG D LE/Primary Examiner, Art Unit 2834